Citation Nr: 1141647	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-00 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


REPRESENTATION

appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant served on active duty from October to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

On review, the record contains various psychiatric diagnoses other than PTSD, including anxiety disorder, dysthymia and major depressive disorder.  Accordingly, the Board has rephrased the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is in order.  The appellant has asserted that his PTSD is due to an incident during basic training where he saw a fellow soldier shoot himself.  In a statement submitted with a PTSD questionnaire of March 2006, the appellant stated that the soldier's name was Winston.  

A March 2008 PTSD corroboration form from the RO coordinator for the Joint Services Records and Research Center (JSRRC) notes that he reviewed the PTSD evidence, the stressor statement, military personnel records and the DD-214.  It was not checked that he had reviewed any other pertinent data.  The form further noted that the stressor was not verified.  In the action section of the form, it was noted that the stressor was not verifiable and to send a 30 day follow-up letter.  It is unclear, however, from the record whether the any attempts to verify the stressor with the JSRRC were actually made.  It appears from the March 2008 form that the JSRRC coordinator simply determined, without any explanation, that the stressor was not one that could be verified.  Moreover, contrary to the corroboration form the appellant's tour with Company B, 8th Battalion, Second Brigade, Fort Jackson, South Carolina is a known fact.  Further, even if the stressor was actually not verified, it is not clear what unit records, if any, were researched in reaching that determination.  The appellant has provided a time frame, place and a name of a soldier involved.  Hence, the information is sufficient for VA to undertake efforts to verify the claimed stressor.  

Hence, VA has not fulfilled its duty to assist by going to the JSRRC and requesting their assistance in attempting to verify this claimed stressor.  38 C.F.R. § 4.129. 

Accordingly, the case is REMANDED for the following action:

1.  The RO is to request from the appellant additional details regarding his claimed stressor and he should be furnished with an additional PTSD questionnaire to complete.  The appellant is reminded that the duty assist is not a one way street, and that he must cooperate with VA in developing his claim. 

2.  Following the receipt of the appellant's response, OR after waiting a reasonable period of time to allow a response, the RO must forward a stressor summary to the JSRRC and request that they attempt to verify the claimed stressor.  The JSRRC is to specifically search the records of the appellant's basic training unit (Company B, 8th Battalion, Second Brigade, Fort Jackson, South Carolina) to determine whether the individual named in a March 2006 statement was in the appellant's company or battalion and was hurt during a training exercise.  The RO must keep the appellant informed of the results, and document any findings or lack thereof.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the RO should readjudicate the claim.  If any benefit sought is not granted, the appellant should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This particularly includes submitting medical opinion evidence showing a relationship between any currently diagnosed psychiatric disorder and the appellant's active duty service. 


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1).


